Citation Nr: 1720814	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-27 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.  


REPRESENTATION

Veteran represented by:  Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board at an April 2013 videohearing.  A transcript of the hearing is of record.  The Veterans Law Judge who conducted the April 2013 hearing is no longer available.  The Veteran was notified of this and offered an opportunity for another Board hearing in an April 2016 letter, but the Veteran did not request another Board hearing and the hearing request is deemed satisfied.  

The matter was previously remanded by the Board in December 2013, June 2014, March 2015 and July 2017 for additional development.  The issues have since returned to the Board.  The requested development as to the claim adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Right ear hearing loss was noted on examination, acceptance, and enrollment into service and was not aggravated by service beyond its natural progression.


CONCLUSION OF LAW

The criteria for service connection of right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, private treatment record, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.
If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for aggravation of that disability.  In the case of a pre-existing disability, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the veteran checked a box indicting that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  Only those conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

The statute 38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Independent medical evidence may be needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Facts and analysis

The Veteran asserts entitlement to service connection for a right ear hearing loss disability due to noise exposure while working as a tank mechanic in-service.  

At the April 2013 Board hearing, the Veteran testified to having in-service noise exposure.  The Veteran reported that prior to service he had been hunting several days prior and he did report some trouble hearing, but overall he had no major or chronic problems with hearing issues.  He was informed of his hearing loss at service discharge.  He did not know he had a "massive hearing problem" prior to this because he used a regular phone line, as opposed to a cell phone, at that time and did not have to "holler" or raise his voice.  

The Veteran has a current diagnosis of right ear hearing loss disability for VA purposes, as indicated by a VA examiner in the September 2016 addendum opinion.  The Board observes that there has been difficulty in determining whether or not the Veteran has a right ear hearing loss disability due to unreliable audiological test results during VA examinations.  Ultimately, the 2016 VA examiner based the right ear hearing loss disability diagnosis on audiological testing from a 2013 VA treatment record and a 2010 private audiogram.  

The Veteran's June 1984 pre-induction examination report shows that the Veteran was noted as having "defective hearing Hz."  The Veteran's audiological results demonstrated puretone thresholds of 10, 0, 0, 30, 20, and 30 decibels in the right ear, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  

Based upon June 1984 examination, the Board finds that the condition of right ear hearing loss was noted upon entry into service.  Specifically, the examination report noted defective hearing.  Additionally, audiometric testing revealed some degree of right ear hearing loss on the Veteran's pre-induction examination at 3000 Hertz.  As such, the condition was "noted" upon entry.  See Hensley, 5 Vet. App. at 157; 38 C.F.R. § 3.304(b).  Hence, the Veteran's right ear hearing acuity was not shown to be of sound condition at induction, and thus the presumption of soundness does not attach to the claimed right ear hearing loss in this case.  Consequently, to the extent the Veteran seeks compensation for disability resulting from his right ear hearing loss, the burden is on him to demonstrate that this pre-service condition increased in disability during service, which would serve to establish the presumption of aggravation.  See Jensen v. Brown at 1413, 1417 (Fed. Cir. 1994).  

For purposes of demonstrating an increase in disability in service, the question turns on whether there has been any measurable worsening of the pre-service condition during service, and then on whether such worsening constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley, 5 Vet. App. at 163.

The Veteran's DD-214 indicates that his military occupational specialty was a tank mechanic.  The Board has previously conceded noise exposure in a February 2015 decision.  As such, the Board finds there was in-service exposure to acoustic trauma. 

The Veteran's April 1993 separation examination included audiometric testing which revealed puretone thresholds of  5, 5, 5, 40, and 25 decibels in the right ear, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  From entry to exit, audiological testing revealed that the Veteran's pre-existing hearing loss at 3000 Hertz underwent a 10 degree threshold shift.  

Multiple VA examinations and opinions were obtained to address the nature and etiology of the Veteran's right ear hearing loss.  VA examination reports and/or addendum opinions were provided in July 2009, January 2014, September 2014, June 2015, August 2016 and September 2016.  
The Board notes that the July 2009 and January 2014 examiners noted that they were unable to provide nexus opinions on a direct basis without resorting to mere speculation due to unreliable and unsuitable audiological results.  Despite indicating that a medical opinion on a direct basis could not be provided without resorting to speculation, the January 2014 VA examiner clearly indicated that right ear hearing loss pre-existed service and was not aggravated beyond the normal progression in the military service.  The examiner also indicated that there was no permanent positive threshold shift in the Veteran's right ear at any frequency between 500 and 6000 Hertz.  

A September 2014 VA examination was conducted with associated addendum opinions in June 2015, August 2016 and September 2016.  A negative nexus opinion was provided as to the relationship between the Veteran's right ear hearing loss disability and service, including on the basis of aggravation.  The Veteran's lay statements were noted including those regarding the onset of his condition in the late 1980s, his exposure to noise in-service and denial of occupational and recreational noise exposure.  The examiner stated that pre-existing hearing loss present at 3000 Hertz (and 6000 Hertz) in the right ear underwent no significant in-service threshold shift at any frequencies.  A 10 decibel threshold shift is not audiometrically significant and could be attributed to normal measurement error.  A significant change in hearing is defined as a change greater than normal measurement error, that is, greater than 10 decibels.  

The Veteran has not submitted medical evidence of in-service aggravation of his pre-existing right ear hearing loss.

In his statements, the Veteran has argued that he should be service connected for his current right ear hearing loss due to in-service exposure to noise.  Given that the Veteran's defective hearing was documented at his entrance examination, the question of aggravation of right ear hearing loss becomes a complex one requiring medical expertise, which the Veteran has not been shown to have.  Therefore, his lay opinion in this regard is not competent evidence.

Without competent objective evidence demonstrating a worsening of the Veteran's right ear hearing loss in service, the Board concludes that the evidence does not support a finding of aggravation.  Thus, because the Veteran's right ear hearing loss pre-existed his active military service and was not aggravated therein, the Veteran's claim for entitlement to service connected for right ear hearing loss must be denied.  See 38 C.F.R. §§ 3.303, 3.304, 3.306.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.  






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


